Form ntcdsm13

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                          700 Stewart St, Room 6301
                                              Seattle, WA 98101


                                             Case No.: 19−13567−CMA
                                                    Chapter: 7

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Kathryn L Bigelow
   1110 South 376th St
   Federal Way, WA 98003
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9891
Employer Tax ID / Other nos.:


                                             NOTICE OF DISMISSAL



Notice is hereby given of the following order of the court entered on November 5, 2019:


Ex Parte ORDER Dismissing Case for Failure to Appear at Meeting of Creditors. This matter comes before
the Court on the United States Trustee's Ex Parte Application for Order Dismissing Case for Failure to
Appear and Submit to Examination at Meeting of Creditors. The debtor(s) having received notice of dismissal
for failure to appear at the meeting of creditors, this case is dismissed pursuant to Local Bankruptcy Rule
1017−1(e) for the debtor(s)'s failure to attend the Sec. 341 meeting of creditors. Hereby ordered by Judge
Chris M Alston. This Notice of Electronic Filing is the Official ORDER for this entry.

Any unpaid fees in a dismissed case are due and owing to the Clerk of the Bankruptcy Court.




Dated: November 5, 2019

                                                            Mark L. Hatcher
                                                            Clerk, U.S. Bankruptcy Court
